

115 HR 6152 IH: Protecting America From Foreign Investors Compromised by the Chinese Communist Party Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6152IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Gallagher (for himself, Mr. Turner, Ms. Cheney, Mr. McCaul, Mr. Banks, Mr. Perry, and Mr. Timmons) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Committee on Foreign Investment in the United States to consider whether a foreign person that is a party to a transaction undergoing review by the Committee is connected to a foreign country that has installed information and communications technology designed, developed, manufactured, or supplied by persons owned or controlled by, or subject to the jurisdiction or direction of, a foreign adversary, and for other purposes.1.Short titleThis Act may be cited as the Protecting America From Foreign Investors Compromised by the Chinese Communist Party Act of 2020.2.Sense of CongressIt is the sense of Congress that—(1)foreign investment provides substantial economic benefits to the United States, including the promotion of economic growth, productivity, competitiveness, and job creation, thereby enhancing national security;(2)maintaining the commitment of the United States to an open investment policy encourages other countries to reciprocate and helps open new foreign markets for United States businesses; (3)it should continue to be the policy of the United States to enthusiastically welcome and support foreign investment, consistent with the protection of national security; (4)at the same time, the national security landscape has shifted in recent years, and so has the nature of the investments that pose the greatest potential risk to national security; and(5)those shifts warranted the modernization of the authorities of the Committee on Foreign Investment in the United States under the Foreign Investment Risk Review Modernization Act of 2018 (subtitle A of title XVII of Public Law 115–232; 132 Stat. 2173). 3.Modification of requirement for regulations defining foreign person for purposes of covered transactions(a)In generalSection 721(a)(4)(E) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)(4)(E)) is amended by striking the third sentence and inserting the following: “Such criteria shall take into consideration—(i)how a foreign person is connected to a foreign country or foreign government; (ii)whether that foreign country or foreign government has installed, or allowed others to install, within its territory information and communications technology (including fifth-generation, or future-generation, mobile telecommunications infrastructure) that is designed, developed, manufactured, or supplied by persons owned or controlled by, or subject to the jurisdiction or direction of, a foreign adversary (as defined in Executive Order 13873 (50 U.S.C. 1701 note; relating to securing the information and communications technology and services supply chain)); (iii)whether the connection described in clause (i) may affect the national security of the United States; and(iv)how the installation described in clause (ii) may affect the national security of the United States..(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Committee on Foreign Investment in the United States shall prescribe regulations to carry out the amendment made by subsection (a).4.Update to list of excepted foreign statesAt least annually, the Committee on Foreign Investment in the United States shall review and update foreign states included in the definition of excepted foreign states as defined under section 800.218 of title 31, Code of Federal Regulations.5.Report on alternatives to future-generation mobile telecommunications infrastructure supported by the Government of the People's Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report describing whether and how the United States Government is coordinating with close trade and investment partners of the United States to develop alternatives to fifth-generation, or future-generation, mobile telecommunications infrastructure supported by the Government of the People's Republic of China.(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and(2)the Committee on Energy and Commerce, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.